Citation Nr: 1429764	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.

3. Entitlement to service connection for a disorder affecting the great toes of each foot, to include as secondary to disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to February 2006.  Official records also reflect that the appellant is a Persian Gulf Veteran who served in the Southwest Asia (SWA) Theater of operations, to include service in Saudi Arabia from September 1990 to April 1991, and in Iraq from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued in March 2006 and January 2007 which denied entitlement to the benefits currently sought on appeal.  The March 2006 rating decision was issued by the Benefits Delivery at Discharge (BDD) program located at the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, while the January 2007 rating decision was issued by the RO in Nashville, Tennessee which retains current jurisdiction for this appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Nashville, Tennessee in May 2009 to present testimony on the issues of service connection in the instant appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence. The hearing transcript has been associated with the claims file. 

The issues on appeal were remanded by the Board for further development in July 2010 and September 2012. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the January 2014 brief by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not include evidence pertinent to the issues on appeal.  

In February 2013 the Veteran submitted additional evidence and in the January 2014 brief the Veteran's representative submitted a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issues of entitlement to service connection for a left knee disorder and a disorder affecting the great toes of each foot are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A right knee disability is shown as likely as not to be due to active service


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant service connection for a right knee disability constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or within the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified that his current right knee disorder is due to his military service.  After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt service connection for a right knee disability is warranted. 

The Veteran's service treatment records are replete with reports of bilateral knee pain.  The Veteran either reported for knee complaints, or noted knee pain during an examination, in June 1989, September 1994, September 1996, August 2002, January 2005, and July 2005.  Diagnoses ranged from knee pain of unknown etiology, to a ligament strain, to cellulitis.  Specifically, in September 1996 he reported right leg pain that was located behind the knee and radiated up to the groin area; he was diagnosed with cellulitis.  On his August 2002 Report of Medical History he indicated that he had knee trouble and that it hurt when he sat in the air conditioning, on winter mornings, and after running.  On his June 2005 Report of Medical History for Retirement he checked yes to knee trouble and stated that it was more frequent after running; in July 2005 the examiner stated that the Veteran's left knee was worse than his right knee and that it was worse with cold weather and he had problems one day per week.  In July 2005 he was diagnosed with bilateral knee pain. 

Since separation, the Veteran has continued to seek treatment for right knee pain, as VA outpatient reports demonstrate.  Currently, the Veteran has a diagnosis of bilateral patellofemoral syndrome, per the October 2010 VA examiner.  At the Veteran's September 2006 VA examination it was stated that the Veteran had bilateral knee strain  in the 1990's when he was stationed in Korea.  It was noted that injury or disease only occurred during active service and not before or after.  The VA examiner stated that the Veteran's bilateral knee strain was resolved. 

The Veteran was afforded a VA examination in October 2010 and was diagnosed with bilateral patellofemoral syndrome.  However, the VA examiner opined that it was less likely than not that a bilateral knee disorder was related to service; no rationale was provided in support of that opinion.

In a September 2012 VA examination report it was noted that the Veteran was diagnosed with right knee strain in 1996.  The VA examiner stated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was the Veteran sustained a bilateral knee injury during service and that based on the medical history and examination his injury was a strain; since discharge he has continued to have on and off right knee pain.  The VA examiner opined that the Veteran's current right knee pain was at least likely as not due to the Veteran's in-service strain or patellofemoral syndrome. 

In this case, there are conflicting medical opinions; however, the October 2010 VA examiner did not provide a rationale for his (negative) medical opinion while the September 2012 VA examiner did provide a rationale for his (positive) medical opinion.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   While the September 2012 VA examination opinion considered all of the pertinent evidence of record, to include the statements of the Veteran and his in-service treatment and diagnoses, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the September 2012 VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the medical history provided by the Veteran is credible, as his statements are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  In addition, the Veteran filed his claim for service connection for a right knee disability during service.  Therefore, the Board finds that in light of the Veteran's competent and credible statements and the positive September 2012 VA examination opinion service connection is warranted for a right knee disability.  


ORDER

Service connection for a right knee disability is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2012 the Board remanded the issues of entitlement to service connection for a left knee disability and a bilateral great toe condition for further development.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As discussed below, the RO failed to comply with the directives of the September 2012 Board remand and the Veteran's remaining claims must be remanded for further development. 

In September 2012 the Board noted that the Veteran's service treatment records were replete with reports of bilateral knee pain.  The Veteran either reported knee complaints, or noted knee pain during an examination, in June 1989, September 1994, September 1996, August 2002, January 2005, and July 2005.  Diagnoses ranged from knee pain of unknown etiology, to a ligament strain, to cellulitis.  Since separation, the Veteran has continued to seek treatment for bilateral knee pain, as VA outpatient reports demonstrate.  It was also noted that the October 2010 VA examiner  diagnosed the Veteran with bilateral patellofemoral syndrome.  

The Board remanded in order for the Veteran to be provided a VA examination; the VA examiner was directed to determine the Veteran's current diagnosis of the left knee and to provide a medical opinion if it was at least likely as not due to his military service and/or as the result of an undiagnosed illness.  The September 2012 VA examiner did not state what, if any, was the Veteran's current diagnosed left knee disability; nor did he mention any past diagnosis.  Though the VA examiner stated that the claimed condition was at least likely as not due to service he further stated that the Veteran reported his left knee was better and that his main problem was the right knee; in addition, he provided a specific etiology opinion for the right knee but not for the left knee.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine if  he has a current diagnosed left knee condition and whether it is at least likely as not due to his military service. 

The Board remanded the Veteran's claim of entitlement to service connection for a bilateral great toe condition in order to determine if the Veteran had a current, chronic disorder of this area, aside from his diagnosis of onychomycosis (fungal nail infection); the Veteran originally claimed it as a cold injury.  The Board also noted that the October 2010 VA examination report diagnosed the Veteran with nail fungus and noted that this disorder was neither related to service nor secondary to the Veteran's now-service-connected bilateral foot disorder but he did not provide a rationale.  

The Board directed that the Veteran be afforded a VA examination and for the VA examiner to state all current diagnoses of the Veteran's bilateral feet; he/she was also directed to opine whether any current disorder of the bilateral great toes was etiologically-related to the Veteran's period of active duty service, was the result of an undiagnosed illness, or was caused or aggravated by a service-connected disorder, to include bilateral plantar fasciitis.  The Veteran was afforded a VA examination in September 2012 and the only diagnosis noted was a past diagnosis, in 1996, of right foot sprain; it was noted that the Veteran had right foot pain after running but that his foot was not hurting that day.  The Board finds that the VA examiner failed to state if the Veteran had any current diagnosis of the bilateral great toes or residual of cold injuries, to include his past diagnoses of onychomycosis.  In addition, no nexus opinion was provided.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine all current diagnoses of the bilateral feet and great toes, to include onychomycosis or any cold injury; if the Veteran has any current diagnosed bilateral great toe condition then a nexus opinion must be rendered. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private outpatient treatment records.   

2.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed disorder of the left knee. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his Board hearing testimony from May 2009, his service treatment records, to include multiple treatment reports documenting complaints of bilateral knee pain, as well as prior VA examination reports of record (September 2006, October 2010, and September 2012). 

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Identify all current diagnoses of the Veteran's left knee.  If the Veteran does not have a current diagnosis for the left knee then the VA examiner should comment on the diagnosis of patellofemoral syndrome that is of record. 

B. If the Veteran does not have a current diagnosis of a left knee condition then the VA examiner must state whether the Veteran has a current disability of the left knee that cannot be attributable to a known diagnosis.

C. For each diagnosed left knee condition, opine  whether it is at least as likely as not (50 percent or greater probability) due to his military service, to include the complaints and injuries noted in service.  

D. For each diagnosed left knee condition, opine  whether it is at least as likely as not (50 percent or greater probability) the result of an undiagnosed illness.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed disorder of the bilateral toes.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. 

The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his Board hearing testimony from May 2009, his service treatment records, as well as prior VA examination reports of record (September 2006, October 2010, and September 2012). 

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Identity all current disabilities of the bilateral big toes/feet.  This should include, but not be limited, to past diagnoses of onychomycosis or any residuals of a cold injury.  

B. If the Veteran does not have a current diagnosis of the bilateral great toes then the VA examiner must state whether the Veteran has a current disability that cannot be attributable to a known diagnosis.  

C. For each diagnosis of the bilateral big toes/feet the VA examiner must opine whether it is at least likely as not (50 percent or greater probability) due to the Veteran's military service. 

D. For each diagnosis of the bilateral big toes/feet, opine whether it is at least as likely as not (50 percent or greater probability) the result of an undiagnosed illness.

E. If no, then for each diagnosis of the bilateral big toes/feet is it at least likely as not that any current disorder of the bilateral toes was caused or aggravated by a service-connected disorder, to include bilateral plantar fasciitis.  In other words, state whether the service-connected plantar fasciitis increases in severity a bilateral great toe condition.  If so, identify that aspect of the disability which is due to aggravation.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinions shall be provided.. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the remaining claims should be readjudicated. If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


